DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.
 
Response to Amendment
2.	Amendment received on 01/18/2021 has been entered into record. Claims 1 and 3 have been amended.

Response to Arguments
3.	Applicant's arguments have been fully considered but they are not persuasive. Applicant contends none of the prior art teaches or suggests, “wherein each sub-pixel comprises a same anode that is made of a material extending to and across the first light-emitting region and the second light-emitting region such that the same anode is common to both the first light-emitting region and the second light-emitting region and the material of the same anode is in direct contact with a same organic light-emitting layer in both the first light-emitting region and the second light-emitting region” Applicant further argues Shi does not teach, “the material of one single anode that is common to and shared by two light-emitting regions (the forward lighting and reverse lighting as 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
5.	Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2018/0190748) in view of Ryu (US 2017/0271416) and further in view of Shi et al (US 2016/0268362).

	As to claim 1, Im teaches an AMOLED display panel (figs. 1-3), comprising a TFT array substrate (substrate 110, fig. 3) and sub-pixels arranged in an array on the TFT array substrate ([0035] a plurality of pixels may be provided on one surface of the substrate 110), wherein each sub-pixel comprises a first light-emitting region and a second light-emitting region ([0045] a plurality of pixels included in the organic light emitting display device … may each include a first emissive area EA1, a reflective area RA, and a second emissive area EA2, fig. 3) which have a same emissive layer structure (organic light emitting layer EL, fig. 3), one of the first light-emitting region and the second light-emitting region is a top light-emitting structure and the other is a bottom light-emitting structure (EA1, EA2 [0046]); the first light-emitting region is for displaying an image ([0097] the organic light emitting display device…may realize bidirectional image display), 
	Im does not teach a light-detecting member as claimed.
	However, Ryu teaches a light-detecting member (a sensor 300, fig. 3, [0049]) is disposed on a light-emitting surface of  second light-emitting region (OLED2, fig. 3), the light-detecting member is configured to detect a light-emitting luminance of the second light-emitting region to determine whether the sub-pixels need to perform brightness compensation and a corresponding brightness compensation value ([0049] the received light provides information that is used for compensating for a brightness reduction of the pixel P, [0074], [0076]).  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Im, a light-detecting member, as suggested by Ryu in order to compensate the brightness of the display device and thus improve the image displayed on the display device ([0049], [0074]).
	Im in view of Ryu does not teach wherein each sub-pixel comprises a same anode that is made of a material extending to and across the first light-emitting region and the second light-emitting region such that the same anode is common to both the first light-emitting region and the second light-emitting region and the material of the same anode is in direct contact with a same organic light-emitting layer in both the first light-emitting region and the second light-emitting region.
	However, Shi teaches wherein each sub-pixel comprises a same anode (anode 207, fig. 5) that is made of a material extending to and across the first light-emitting region (forward light, fig. 5) and the second light-emitting region (reverse light, fig. 5) such that the same anode is common to both the first light-emitting region and the second light-emitting region and the material of the same anode is in direct contact with a same organic light-emitting layer (organic material functional layer 208, fig. 5) in both the first light-emitting region and the second light-emitting region (as seen in fig. 5).
 as suggested by Shi in order to reduce manufacturing complexity and thus speed up the manufacturing process. 

	As to claim 2, Im in view of Ryu and further in view of Shi teaches the AMOLED display panel, wherein the TFT array substrate comprises a pixel circuit region (Im: TFT T, fig. 3, [0051]) and a light-transmitting region outside the pixel circuit region (Im: substrate 110 corresponding to EA2, fig. 3), the first light-emitting region is a top -emitting structure (Im: EA1, fig. 3) and correspondingly disposed above the pixel circuit region (Im: TFT T, fig. 3); the second light-emitting region is a bottom light-emitting structure (Im: EA2, fig. 3) and is correspondingly disposed above the light-transmitting region (Im: substrate 110 corresponding to EA2, fig. 3).

As to claim 3, Im in view of Ryu and further in view of Shi teaches the AMOLED display panel, wherein each sub-pixel comprises an anode (Shi: anode 207, fig.11), an organic light-emitting layer (Shi: organic material functional layer 208, fig. 11) and a cathode sequentially disposed on the TFT array substrate (Shi: cathode 209, fig. wherein the first light-emitting region (Shi: forward light, fig. 11) and the second light-emitting region (Shi: reverse light, fig. 11) share the same anode (Shi: anode 207, fig. 11) and the organic light-emitting layer (Shi: organic material functional layer 208, fig. 11), the cathode of the first light-emitting region is a transparent cathode (Shi: transmission cathode 206, fig. 11), and the cathode of the second light-emitting region is an opaque cathode (Shi: reflection cathode 209).

As to claim 4, Im in view of Ryu and further in view of Shi teaches the AMOLED display panel, wherein the light-detecting member (Ryu: sensor 300, fig. 3) is disposed on a surface of the TFT array substrate (Ryu: substrate 100) facing away from the sub-pixel (Ryu: sensor 300 is on the other side of the substrate 100 as seen in fig. 3). 

As to claim 9, Im in view of Ryu and further in view of Shi teaches the AMOLED display panel, wherein the sub-pixels arranged in an array on the TFT array substrate comprise a red sub-pixel, a green sub-pixel and a blue sub-pixel (Im: [0082] the color filter 185 may include a red color filter, a green color filter, and a blue color filter respectively corresponding to colors defined in a plurality of pixels). 

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2018/0190748) in view of Ryu (US 2017/0271416), and further in view of Shi et al (US 2016/0268362) and further in view of Im et al (US 2017/0084774).

However, Im ‘774 teaches the AMOLED display panel, wherein each sub-pixel is correspondingly provided with one of the light-detecting members (see figs. 2 and 3 and the corresponding paragraphs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Im in view of Ryu and further in view of Shi, light-detecting members corresponding to each sub-pixel in a display device as suggested in Im’774 in order to improve luminance uniformity of the display device ([0025]).

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2018/0190748) in view of Ryu (US 2017/0271416), and further in view of Shi et al (US 2016/0268362) and further in view of Im et al (US 2017/0084774) and further in view of Pak (US 2014/0240372).
As to claim 6, Im in view of Ryu and further in view of Shi and further in view of Im’774 does not teach wherein the light-detecting member is a photodiode.  
However, Pak teaches the AMOLED display panel, wherein the light-detecting member is a photodiode (fig. 4, fig. 6, [0093], [0104]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a photodiode in a display device as taught by Pak in order to extract the luminance information corresponding to the OLED and compensate the OLED using the extracted information ([0104]).


8.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2018/0190748) in view of Ryu (US 2017/0271416) and further in view of Shi et al (US 2016/0268362) and further in view of Pak (US 2014/0240372).
	As to claim 7, Im in view of Ryu and further in view of Shi does not teach wherein the adjacent multiple sub-pixels are correspondingly provided with one common light-detecting member.
	However, Pak teaches display panel, wherein the adjacent multiple sub-pixels are correspondingly provided with one common light-detecting member ([0010] at least one photodiodes arranged on the dummy display unit to be adjacent to the dummy pixels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a photodiode in a display device as taught by Pak in order to extract the luminance information corresponding to the OLED and compensate the OLED using the extracted information ([0104]).

As to claim 8,  Im in view of Ryu and further in view of Shi and further in view of Pak teaches the AMOLED display panel, wherein the light-detecting member is a photodiode (Pak: fig. 4, fig. 6, [0093], [0104]). 
 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628